Citation Nr: 1214384	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-17 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for mastoiditis of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to March 1947. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part granted service connection for post operative mastoiditis of the right ear and assigned a noncompensable evaluation, effective December 18, 2002. 

In March 2007 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In May 2007 and January 2010 the Board remanded the claim for further development.  The development has been completed, and the case is before the Board for final review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Mastoiditis of the right ear is not manifested by suppuration or aural polyps, and his symptoms of benign positional paroxysmal vertigo are not related to his mastoiditis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for mastoiditis of the right ear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2003 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters dated in June 2004 and June 2007 notified him of the information and evidence needed to substantiate a claim for a higher disability rating.  Letters dated in October 2006 and June 2007 also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in February 2012.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including private treatment records, VA treatment records and examination reports, and lay statements.

The Board also notes that actions requested in the prior remand decisions have been undertaken.  Here, VA treatment records from the Nashville VA Medical Center dating since June 2008, including a November 2009 MRI report, were obtained and associated with the claims file, and VA ear disease examinations were conducted and opinions obtained regarding whether mastoiditis of the right ear caused or aggravated any current vestibular disorder.  The opinions obtained in October 2011 and February 2012 were provided following a review of the entire record and examination of the Veteran and included a medical rationale consistent with the record.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's mastoiditis of the right ear is rated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  Under Diagnostic Code 6200 a 10 percent disability rating is assigned for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  It is noted that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are evaluated separately.

The Veteran is also service connected for bilateral hearing loss and tinnitus, each rated as 10 percent disabling.

A June 2003 VA audiological examination pertained to the Veteran's hearing acuity and report of tinnitus.

VA and private treatment records dated from February 2003 to December 2009 included complaints of hearing loss and tinnitus, but did not identify suppuration or aural polyps.

In a December 2005 VA ear diseases examination, the Veteran described his history of ear discharge in 1947 followed by a right mastoidectomy.  He also reported hearing loss that started with a slow onset around 1960 and tinnitus that started more than 20 years ago.  He identified additional trouble with balance that had been going on for many years.  The examiner remarked that the Veteran described the balance trouble as a true vertigo.  Reported examination findings included no discharge from the mastoids, no external evidence of cholesteatoma, no suppuration, and no aural polyps.  The diagnosis included hearing loss, tinnitus, Eustachian tube dysfunction, and possible disequilibrium. 

In March 2007 the Veteran testified that his right ear does not drain, but he experiences pain in his ear when flying and had to give up that hobby as a result.

In a March 2008 VA pre-surgery history and physical for a nasal obstruction, examination findings included ear canals clear, tympanic membrane clear and intact bilaterally without evidence of middle ear effusion, and no evidence of residual disease in the right middle ear.

During an April 2008 VA ear diseases examination, the Veteran reported some symptoms of vertigo and feeling off balance when turning his head quickly that began five years ago.  He also reported some intermittent yellow discharge from his ears for the last two to three years.  Reported examination findings included no discharge in the mastoids, no evidence of cholesteatoma, no suppuration, and no aural polyps.  Dix-Hallpike testing was reported as negative, and the examiner concluded that the Veteran most likely had unilateral vestibular weakness, which needed to be confirmed with bilateral function testing.  

In an October 2009 VA otolaryngology consultation, the examiner detailed the Veteran's subjective complaints and noted that there seems to be no vertigo.  In a clinic note the next day with the same otolaryngologist, the Veteran denied vertigo.

A VA internal auditory canal MRI was performed in November 2009 for worsening hearing and discrimination scores and to rule out retrococlear pathology.  Objective findings noted that the mastoids were clear.  The impression was unremarkable contrast enhanced MRI of the internal auditory canals and brain.

During a VA ear disease examination in March 2010, the Veteran complained of a constant sense of disequilibrium or being off balance, but denied a true vertigo sensation.  On examination, the right tympanic membrane was intact without signs of infection, effusion, or cholesteatoma; there was no active ear disease present.

During a VA ear disease examination in October 2011, the Veteran reported that if he turns his head to the right and then back, he experiences dizziness and that the problem started 20 years ago.  He denied a history of balance or gait problems.  He also described progressively worsened hearing loss and tinnitus.  Reported examination findings included normal external canal, no aural polyps, no right ear cholesteatoma, no evidence of middle or inner ear infection, no signs of a staggering gait or imbalance, and Dix-Hallpike maneuver to the right that elicited vertigo and mild nystagmus.  The diagnosis was bilateral mild-severe sloping sensorineural hearing loss, tinnitus, and benign positional paroxysmal vertigo.  Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's benign positional paroxysmal vertigo is not caused by or a result of the service-connected mastoiditis.  The examiner reasoned that the two diagnoses are separated by a long period of time and that benign positional paroxysmal vertigo is not caused by mastoiditis in the literature.

In an addendum dated in February 2012, the examiner opined that the Veteran's benign positional paroxysmal vertigo was less likely as not permanently aggravated by the service connected mastoiditis.  The examiner reasoned that the Veteran had ear surgery over 40 years ago and only started having vertigo symptoms 20 years ago.  Therefore, it is unlikely that the benign positional paroxysmal vertigo was aggravated by his service connected condition given the fact that the benign positional paroxysmal vertigo started many years after his ear surgery.

The Board has reviewed the evidence of record and finds that the Veteran's mastoiditis of the right ear is not manifested by suppuration or aural polyps.  In addition, the Board also considered whether the Veteran's complaints of dizziness or feeling off balance were related to his mastoiditis.  However, competent medical evidence indicates that his benign positional paroxysmal vertigo was neither caused nor aggravated by his service-connected mastoiditis.  The Board finds that the October 2011 and February 2012 opinions of the VA examiner are persuasive and probative evidence against a suggestion that mastoiditis of the right ear caused or aggravated the Veteran's benign positional paroxysmal vertigo because the opinions were based on a review of the claims file and examination of the Veteran and supported by factually accurate, fully articulated, sound reasoning for the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.  As the Veteran's mastoiditis of the right ear is not manifested by suppuration or aural polyps, and his symptoms of benign positional paroxysmal vertigo are not related to his mastoiditis, a compensable rating for mastoiditis in not warranted and the claim must be denied.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

To the extent that the Veteran himself believes that his mastoiditis is more severe than rated or that his vertigo symptoms are due to his mastoiditis, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of and symptoms associated with his mastoiditis .  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

As a final matter, the Board has also considered whether the Veteran's mastoiditis of the right ear presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of an initial compensable rating for mastoiditis of the right ear.  Therefore, entitlement to an increased rating for mastoiditis of the right ear is not warranted at any point during the course of the claim.  See Fenderson, supra.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for mastoiditis of the right ear is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


